SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

515
CAF 10-00148
PRESENT: SMITH, J.P., PERADOTTO, CARNI, SCONIERS, AND GREEN, JJ.


IN THE MATTER OF RICHANDA J. BULSON,
PETITIONER-RESPONDENT,

                      V                                            ORDER

DAVID R. GRINNELL, RESPONDENT-APPELLANT.


PAUL M. DEEP, UTICA, FOR RESPONDENT-APPELLANT.


     Appeal from an order of the Family Court, Oneida County (Joan E.
Shkane, J.), entered March 18, 2010 in a proceeding pursuant to Family
Court Act article 4. The order found respondent to be in willful
violation of an order of support.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2011                       Patricia L. Morgan
                                                 Clerk of the Court